MEMORANDUM *
We have jurisdiction to review the decision of the Bankruptcy Appellate Panel under 28 U.S.C. § 158, and we affirm.
In a memorandum disposition to be filed simultaneously with this disposition, All-Tex, Inc. v. Branford Partners, LLC, No. 08-60052, we have concluded that Bran-ford Partners, LLC, properly could avoid All-Tex, Inc.’s alleged liens and interests in the property. Given that decision, All-Tex no longer had standing to challenge the disbursement of the sale proceeds and its appeal was moot. See Foster v. Carson, 347 F.3d 742, 745 (9th Cir.2003); Retail Clerks Welfare Trust v. McCarty (In re Van de Kamp’s Dutch Bakeries), 908 F.2d 517, 519 (9th Cir.1990).
Judge Canby would affirm on the ground that the Debtor in Possession did not abuse its discretion in implicitly concluding that the All-Tex priority claim was valueless and not worth pursuing on behalf of the estate.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.